Citation Nr: 0908120	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-05 073	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1. Entitlement to an initial compensable rating for bilateral 
hearing loss.

2. Entitlement to a rating higher than 30 percent for chronic 
anxiety.

REPRESENTATION

Appellant represented by: Georgia Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1970 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In January 2009, the Board asked the Veteran to clarify if he 
wanted a representative.  There is no record of response from 
the Veteran.  The Board is now proceeding and considers the 
Veteran unrepresented in this matter.


FINDINGS OF FACT

1. Bilateral hearing loss is manifested by Level I hearing in 
the right ear and Level I hearing in the left ear.

2. Chronic anxiety is manifested by a disability picture that 
equates to occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily with routine behavior. 


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, 4.86, Tables VI 
and VII, Diagnostic Code 6100 (2008).

2. The criteria for a rating higher than 30 percent for 
chronic anxiety have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).

On the claim for an initial increase for bilateral hearing 
loss, following the initial grant of service connection, the 
RO provided pre-adjudication VCAA notice by letter, dated in 
November 2004, on the underlying claim of service connection.  
Where, as here, service connection has been granted and the 
initial disability rating has been assigned, the claim of 
service connection has been more than substantiated, the 
claim has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that 
the notice was intended to serve has been fulfilled.  Once 
the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
rating the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating for 
bilateral hearing loss.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008). 

On the claim for increase for chronic anxiety, the RO 
provided pre-adjudication VCAA notice by letter, dated in 
January 2005.  The notice included the type of evidence 
needed to substantiate the claim for a higher rating, namely, 
evidence to show that the disability was worse.  The Veteran 
was notified that VA would obtain VA records and records of 
other Federal agencies and that he could submit other records 
not in the custody of a Federal agency such as private 
medical records or with his authorization VA would obtain any 
non-Federal records on his behalf.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of the claim, except for the 


provisions for the effect date of a claim and the degree of 
disability assignable); and of Vazquez- Flores v. Peake, 22 
Vet. App. 37 (2008) (evidence demonstrating a worsening or 
increase in severity of a disability, except for the effect 
that worsening has on employment and daily life and the 
criteria of the Diagnostic Codes under which the claimant is 
rated).  

To the extent that the VCAA notice did not include the 
provision for the effective date of a claim as the claim is 
denied no effective date can be assigned as a matter of law 
and therefore there is no possibility of any prejudice to the 
Veteran with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F. 3d 881, 888 (Fed. Cir. 2007)

As for the omission of the degree of disability assignable 
and the effect that worsening has on employment and daily 
life and the criteria of the Diagnostic Codes under which the 
claimant is rated, at this stage of the appeal, when the 
Veteran already has notice of the pertinent Diagnostic Code 
and rating criteria as provided in the statement of the case, 
dated in February 2007, the omission does  not affect the 
essential fairness of the adjudication of the claim because a 
reasonable person could be expected to understand from the 
statement of the case, the degree of disability assignable in 
the context of employment and daily life and the criteria of 
the Diagnostic Code was provided, rebutting the presumption 
of prejudicial error. Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (When a reasonable person could be expected 
to understand from the notice what was needed, an error in 
the VCAA notice, which does not affect the essential fairness 
of the adjudication, is not prejudicial.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and 
afforded the Veteran VA examinations.  



As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injury incurred or aggravated during military service and 
the residual conditions in civil occupations.  Separate 
Diagnostic Codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

I. Bilateral Hearing Loss 

In the rating decision of May 2005, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating under Diagnostic Code 6100.  The 
Veteran asserts that his hearing loss is sufficient to 
warrant a compensable rating.

Rating Criteria 

In evaluating service connected hearing impairment, the 
disability rating is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule provides Table VI to determine a Roman 
numeral designation (I through XI) for hearing impairment of 
each ear, based on puretone thresholds and controlled speech 
discrimination (Maryland CNC) testing.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  38 C.F.R. § 
4.85.

The "puretone threshold average" as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  This average is used to determine 
the Roman numeral designation for hearing impairment from 
Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86, the rating may be based 
solely on puretone threshold testing (using Table VIa).  An 
exceptional pattern of hearing impairment occurs when the 
puretone thresholds in each of the four frequencies 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or greater or when 
the puretone threshold at 1000 Hertz is 30 decibels or less, 
and the threshold at 2000 Hertz is 70 decibels or more.  38 
C.F.R. § 4.86(a), (b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e). 

Analysis

The record contains an audiological evaluation by VA in May 
2005.  

The puretone thresholds, in decibels, at the tested 
frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT 
ear were 40, 40, 65, and 70, respectively, and in the LEFT 
ear, 50, 50, 60, and 70, respectively.

The puretone threshold average in the right ear was 54 Hertz 
and the average in the left ear was 58 Hertz.  Speech 
discrimination was 100 percent in the right ear and 96 
percent in the left ear.

Applying the results to TABLE VI, the findings of the 
audiological evaluation in May 2005 yield a numerical 
designation of I for the right ear (the average 54 puretone 
decibel loss is in the range between 50 and 57 average 
puretone decibel hearing loss with a speech discrimination 
score of 100 percent) and a numerical designation of I for 
the left ear (the average 58 puretone decibel loss is in the 
range between 58 and 65 average pure tone decibel hearing 
loss with a speech discrimination score of 96percent).  

Entering the numeral designations of I and I to TABLE VII 
yields a disability rating zero percent under Diagnostic Code 
6100.



Since the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86. 

For these reasons, the audiological evaluation does not 
demonstrate findings to support a compensable rating.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

II. Chronic Anxiety 

Service connection for chronic anxiety has been in effect 
since January 1971.  And the 30 percent rating has been in 
effect since July 1996.

Rating Criteria 

Generalized anxiety is rated under Diagnostic Code 9400 under 
the General Rating Formula for Mental Disorders.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The criteria for the next higher rating, 50 percent, are 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g. suicidal ideation or severe obsessional rituals), or 
any other serious impairment in social or occupational 
functioning.  GAF score from 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).   score from 61 to 70 
represents mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule, 38 C.F.R. Part 4, as 
explained above.

Factual Background

On VA examination in May 2005, the Veteran complained of 
nervousness, the inability to concentrate, and sleep 
disturbance, which occurred constantly.  Treatment included 
medication and psychotherapy.  History included the last 
psychiatric hospitalization in 1998 and alcohol abuse.  The 
Veteran stated he avoided public places and that he was not 
working.

The examiner described the Veteran as a reliable historian 
and oriented. He had an appropriate appearance, behavior, and 
hygiene.  Communication and speech were within normal limits.  
Affect and mood were abnormal with disturbance of motivation 
and mood.  He had no panic attacks, delusion, hallucinations, 
or obsessional rituals.  

The thought processes were appropriate and judgment was not 
impaired.  Abstract thinking and memory were normal.  He had 
no suicidal or homicidal ideations.  The examiner did notice 
that the Veteran moved his hands and feet constantly and also 
had involuntary movements of his tongue and lips.  The 
examiner believed the Veteran was capable of handling his 
financial matters.  The examiner also stated the Veteran did 
not have difficulty performing activities of daily living.  
He was unable to establish and maintain effective work and 
social relationships because of his anxiety disorder, but had 
no difficulty understanding commands.  The GAF score was 44. 

VA records show that the Veteran entered a VA rehabilitation 
program and the GAF scores were in the 50 range in the 
absence of alcohol and substance abuse.

In March 2005, the Veteran was cooperative, polite, and had 
highly polished presentation skills.  He described himself as 
a loner, that he cared for his mother, went to church, and 
officiated Little League games, something he enjoyed even 
when dealing with parents, players, and coaches.  

In October 2005, the Veteran had a relapse and underwent a 
detoxification program at the VA.  During that month, the GAF 
scores ranged from 34 to 40.  After the Veteran completed the 
first phase of the program in November 2005, the GAF was 43.

In January 2006, the Veteran reported that he was working in 
a warehouse mailroom and liked the job.  He was cooperative, 
alert, and oriented.  His thought process was goal directed, 
logical, and coherent.  Memory, judgment, and insight were 
described as intact.  In February 2006, he was assigned a GAF 
score of 50.  In March 2006, the Veteran had a GAF of 36 
after a relapse of alcohol and substance abuse.  In May 2006, 
the Veteran had to go through alcohol withdrawal.  After 
detoxification, the GAF score was 65.



In November 2006, the Veteran did not have any further 
alcohol problems and after a psychological assessment, the 
GAF score was 51, and a month later the GAF score was 45, 
although it appears the Veteran was avoiding alcohol.  The 
evaluator noted the Veteran had no evidence of paranoia, 
delusional thinking, hallucinations, or thoughts of harm to 
himself or others.  His thoughts were goal-directed and 
logical and he appeared cognitively intact.  

Analysis

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge.  
First, the record shows that the Veteran's symptoms have 
worsened with relapses in alcohol or substance abuse, which 
are not service-connected disabilities.  And two, while there 
has been some fluctuation in the severity of the symptoms of 
chronic anxiety, while the Veteran remains sober, the Veteran 
has been described as cooperative, polite and had highly 
polished presentation skills.  He was oriented.  Linear 
thinking was without gross memory defects.  The Veteran had 
no evidence of paranoia, delusional thinking, hallucinations, 
or thoughts of harm to himself or others.  His thoughts were 
goal-directed, logical and he appeared cognitively intact.  
His anxiety disorder did not prevent him from officiating 
Little League games, an activity he enjoyed and he could 
handle the parents, players and coaches.  Anxiety did not 
prevent the Veteran for working in a mail room.  And the 
Veteran did not have difficulty performing activities of 
daily living or understanding commands.  

Although the VA examiner reported that the Veteran was unable 
to establish and maintain effective work and social 
relationships because of his anxiety, the remainder of the 
criteria for the next higher rating, namely, reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood were not described by the examiner.  

The absence of significant symptomatology for the next higher 
rating combined with the fact that the Veteran was working in 
mail room makes the observation of the inability to establish 
and maintain effective work and social relationships less 
probative.  

For these reasons, the preponderance of the evidence is 
against the claim for a higher rating, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b)

Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate. This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate and referral for an extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's current disability levels and the 
symptomatology to the Rating Schedule, the degrees of 
disability are contemplated by the Rating Schedule and the 
assigned schedule ratings are, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1). 

                                                                       
(The Order follows on the next page.).





ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

A rating higher than 30 percent for chronic anxiety is denied



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


